 Case 19-10423-JDW          Doc 8-2 Filed 02/03/19 Entered 02/03/19 16:42:59                 Desc
                                 Notice of Plan Page 1 of 1



 Debtor 1:       Jimmie Lois King

 United States Bankruptcy Court for the
 Northern District of Mississippi                       G Check if this is an amended
                                                        Notice
 Case Number: 19-10423 JDW




                   NOTICE OF FILING CHAPTER 13 PLAN AND
                 MOTIONS FOR VALUATION AND LIEN AVOIDANCE


       The above-named Debtor(s) have filed a Chapter 13 Plan and Motions for Valuation and
Lien Avoidance (the “Plan”) with the Bankruptcy Court in the above-referenced case (see
attachment).
       Any objection to confirmation of the Plan or the motions contained therein shall be filed in
writing with the Clerk of Court at 703 Hwy 145 North, Aberdeen, MS 39730 on or before April 12,
2019. Copies of the objection must be served on the Trustee, U.S. Trustee, Debtor(s) and Attorney
for Debtor(s).
       Objections to confirmation will be heard and confirmation determined on May 14, 2019, at
1:30 P.M. at the Oxford Federal Building, 911 Jackson Avenue, Oxford, Mississippi 38655,
unless the court orders otherwise. If no objection is timely filed, the Plan may be confirmed without
a hearing.
/s/Robert H. Lomenick                                 Dated: February 3, 2019
KAREN B. SCHNELLER, MSB 6559
ROBERT H. LOMENICK, MSB 104186
SCHNELLER & LOMENICK, P.A.
Post Office Box 417
Holly Springs, Mississippi 38635
662-252-3224 - Telephone Number
662-252-2858 - Facsimile Number
karen.schneller@gmail.com
rlomemick@gmail.com
